         Case 2:18-cv-01623-DWL Document 133 Filed 05/05/21 Page 1 of 4




 1 COHEN DOWD QUIGLEY
     The Camelback Esplanade One
 2 2425 East Camelback Road, Suite 1100
     Phoenix, Arizona 85016
 3 Telephone 602•252•8400

 4 Daniel G. Dowd (012115)

 5 Email: ddowd@CDQLaw.com
   Betsy J. Lamm (025587)
 6 Email: blamm@CDQLaw.com
   Rebecca van Doren (019379)
 7 Email: rvandoren@CDQLaw.com
    Attorneys for Defendants
 8

 9

10
                            UNITED STATES DISTRICT COURT

11
                                   DISTRICT OF ARIZONA

12 John Doe,                                         Case No: 2:18-cv-01623-DWL
13
             Plaintiff,
14                                                   JOINT SUMMARY OF
     vs.                                             DISCOVERY DISPUTE
15

16 The Arizona Board of Regents; James Rund;         (Assigned to the Honorable Dominic W.
   Craig Allen; Tara Davis; Kendra Hunter;           Lanza)
17 Kathleen Lamp; and Andrew Waldron,

18
             Defendants.
19

20           Pursuant to the Case Management Order entered on December 27, 2019 (Doc. 67),
21 the parties hereby submit to the Court their respective positions regarding a discovery

22 dispute that has arisen regarding the Topics identified in Plaintiff’s Notice of 30(b)(6) Video

23 Deposition of Arizona Board of Regents (“ABOR”) (the “Notice”), served on ABOR on

24 February 12, 2021 and again on April 28, 2021.1        While the parties have complied with
25 Court’s Order, they believe additional briefing is necessary to fairly address the many issues

26 in dispute.

27

28   1   To honor the Court’s two-page limitation, the parties have not attached the Notice or
     relevant communications. The parties will submit this information at the Court’s request.
                              Case 2:18-cv-01623-DWL Document 133 Filed 05/05/21 Page 2 of 4




                      1 1.        ABOR’s Position. In May 2019, Plaintiff stated his intent to serve a Rule 30(b)(6)
                      2 deposition notice on ABOR. He then failed to do so until February 12, 2021, less than one

                      3 month before the deposition deadline.2 The Notice contains 19 Topics, listing broad subject

                      4 areas lacking reasonable particularity as to the information sought. As Plaintiff did not

                      5 confer with ABOR before serving the Notice, ABOR initiated the required meet-and-confer

                      6 process. Despite two lengthy calls and multiple written communications, by March 13, 2021,

                      7 the parties had agreed on only 3 of the 19 Topics.3 On March 16, 2021, at Plaintiff’s request,

                      8 the Court extended the deadline to take the deposition by 60 days, to May 7, 2021. Plaintiff

                      9 thereafter waited 41 days, until April 26, 2021, to even state his position on many of the
COHEN DOWD QUIGLEY




                     10 Topics, and did so only at ABOR’s prompting. Plaintiff confirmed the existence of disputes

                     11 on multiple Topics and reneged on what ABOR understood to be prior promises to narrow

                     12 the scope of the Topics. On April 28, Plaintiff served an amended Notice unilaterally

                     13 selecting May 6–7, 2021 for the deposition and listing the original 19 Topics without revision

                     14 or narrowing, including a Topic he previously agreed to withdraw.

                     15           Plaintiff’s overbroad and unduly burdensome Topics prejudice ABOR and render it
                     16 impossible to reasonably prepare witnesses as is ABOR’s right under Rule 30(b)(6). See, e.g.,

                     17 Lind v. U.S., 2015 WL 13845144, *2 (D. Ariz. Nov. 3, 2015); U.S. v. HVI Cat Canyon, Inc.,

                     18 2016 WL 11683593, *8, 10 (C.D. Cal. Oct. 26, 2016). Plaintiff’s delay has further prevented

                     19 ABOR from fairly preparing its witnesses by May 7, and ABOR does not agree to another

                     20 extension of the deadline. Accordingly, pursuant to Rule 26(c)(1), ABOR respectfully

                     21 requests an Order prohibiting the Rule 30(b)(6) deposition.         If the Court is inclined to
                     22 permit the deposition, ABOR respectfully requests permission to brief the proper scope of

                     23 the Topics at issue, as well as the appropriate deposition length. Plaintiff has not shown a

                     24 basis to exceed the presumptive 7-hour limit for the deposition.4

                     25   2  Plaintiff’s assertion that the employee witnesses were “obstructive” is false and was never
                        cited as a basis for the Rule 30(b)(6) deposition.
                     26 3 For example, Topic 8 as written seeks fact-specific testimony regarding 543 sexual

                     27 misconduct and 8,337 alcohol disciplinary matters involving ASU students over a five-year
                         period. After multiple meet-and-confer sessions, Plaintiff continues to be unclear as to the
                     28 4scope of Topic 8, stating his intent to “depose the witness on all the matters produced.”
                             Space constraints prevent ABOR from citing multiple authorities supporting its position.
                                                                         2
                              Case 2:18-cv-01623-DWL Document 133 Filed 05/05/21 Page 3 of 4




                      1 2.         Plaintiff’s Position. Defendants have manufactured this dispute by creating a need
                      2 for an extension and refusing to stipulate to it. Plaintiff was prepared to go forward with the

                      3 deposition on May 6 and 7 and did not seek an extension. This dispute is a thinly veiled

                      4 attempt to avoid a 30(b)(6) deposition. Plaintiff served a timely notice after Defendants

                      5 produced documents and it became clear the employee witnesses were obstructive. Plaintiff

                      6 tailored the topics to the evidence, conferred, and edited topics to address concerns and

                      7 meet obligations under the Rule. The parties are still conferring on several topics.

                      8 Defendants, however, refuse to stipulate to extend the deposition deadline until negotiations

                      9 are complete.
COHEN DOWD QUIGLEY




                     10            Plaintiff was nonetheless prepared to move forward with the deposition on
                     11 undisputed topics and topics at impasse, but Defendants refused. Plaintiff, moreover,

                     12 amended the notice to set a date and confirmed by email that the deposition was subject to

                     13 the parties’ ongoing discussions regarding the topics. Defendants claim they are unable to

                     14 prepare a witness regarding the topics, but some are undisputed and parties are not required

                     15 to agree before a deposition takes place. Fed. R. Civ. P. 30 advisory committee notes

                     16 (“Consistent with Rule 1, the obligation is to confer in good faith about the matters for

                     17 examination, but the amendment does not require the parties to reach agreement.”).

                     18            Defendants’ claim that topics are unduly burdensome is baseless. Defendants ignore
                     19 Plaintiffs clarification efforts; instead demanding Plaintiff unreasonably limit topics rather

                     20 than engage in good faith efforts to understand the information sought.5 Defendants also

                     21 take baseless positions, as evidenced by their claim that a 30(b)(6) deposition, regardless of

                     22 the number of deponents, must be limited to seven hours. Fed. R. Civ. P. 30 advisory

                     23 committee notes (“For purposes of this durational limit, the deposition of each person

                     24 designated under Rule 30(b)(6) should be considered a separate deposition.”). The parties

                     25 should be permitted to continue their conferral, present narrow and defined issues to the

                     26   5
                              The claim that Plaintiff wants testimony on 80 cases (narrowed from almost 9000 relevant
                     27 cases) ignores Plaintiff’s agreement to review case documents and identify which, if any,
                          cases necessitate discussion. Plaintiff agreed it would be substantially fewer than 80, but it is
                     28
                          impossible to give an exact number until the documents are produced and reviewed.
                                                                           3
                          Case 2:18-cv-01623-DWL Document 133 Filed 05/05/21 Page 4 of 4




                      1 Court if there is a true impasse, and proceed with a deposition.

                      2        RESPECTFULLY SUBMITTED this 5th day of May, 2021.
                      3                                             COHEN DOWD QUIGLEY
                                                                    The Camelback Esplanade One
                      4                                             2425 East Camelback Road, Suite 1100
                                                                    Phoenix, Arizona 85016
                      5                                                Attorneys for Defendants
                      6
                                                                    By:    /s/ Betsy J. Lamm
                      7                                                    Daniel G. Dowd
                                                                           Betsy J. Lamm
                      8                                                    Rebecca van Doren
                      9                                             HAGENS BERMAN SOBOL SHAPIRO LLP
COHEN DOWD QUIGLEY




                     10                                             11 West Jefferson Street, Suite 1000
                                                                    Phoenix, Arizona 85003
                     11                                               Attorneys for Plaintiff
                     12                                             By:    /s/ Leonard W. Aragon (with permission)
                     13
                                                                           Robert B. Carey
                                                                           Leonard W. Aragon
                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
                                                                       4
